PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/312,715
Filing Date: 21 Nov 2016
Appellant(s): Leong et al.



__________________
Barry Greenbaum
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 15 March 2021


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Rejection of Claims Under 35 U.S.C. §112(b)
	Appellant argues:
Regarding the term “predefined negative time-related gradient,” Appellants note that the gradient is a function of the current, which has a negative slope in a current-diagram, wherein the current is plotted over time, wherein a value of the negative slope is predefined.

In other words, during a loosening process of a screw, a current of an electric motor drops. This loosening process can be tracked as a current function of time I(t) in a current-diagram, wherein the current I is plotted over time t. The loosening process results in the current function having a negative slope in the current-diagram. A disengaging screw results in a steep negative slop of the current function in the current diagram. This steep negative slope of the current function is predefined as claimed as a criteria for the electric motor to reduce speed or to stop. Thus “a function of a predefined negative time-related gradient” means a current function, wherein the current is plotted over time, of a negative slope in a current-diagram, wherein the value/threshold of the negative slope is predefined.


	In response to Appellant’s argument that one having ordinary skill in the art would recognize that the limitation “a predefined negative time-related gradient” is a function of the current that has a negative slope in a current-diagram wherein the current is plotted over time and wherein a value of the negative slope is predefined, it should be noted that it is improper to import claim limitations from the specification (MPEP 2111.01 (II)).  In the instant case, Appellant imports from the specification the limitations that the predefined 

Rejection of Claims Under 35 U.S.C. §103
	Appellant argues:
Claim 23 recites, inter alia, the feature of “recognizing a disengaged screw as a function of at least one of: the current falling below a predefined limit value, and a predefined negative time-related gradient being exceeded. Yamada et al. do not disclose or suggest this feature. That is, even if Yamada et al. somehow disclosed an electric motor, one skilled in the art would not understand or know how to control an electric motor for unscrewing a screw based on the teaching of Yamada et al., and in particular, to base the recognition of a disengaged screw as a function of at least one of: the current falling below a predefined limit value, and a predefined negative time-related gradient being exceeded.

Moreover, the present invention distinguishes over Yamada et al. for at least the following reasons: The present invention uses (i) an electric motor and (ii) no (expensive) sensors for controlling the electric motor. In particular, the control method as defined in claim 23 includes the following features:

a)    controlling the electric motor as a function of a rotation speed of the electric motor predefined by an operator;

b)    controlling the electric motor as a function of a seated torque of a screw, wherein the seated torque of the screw is determined based on a current of the electric motor;

c)    detecting, during an impact operating mode of the power tool, at least one of the current of the electric motor and the rotation speed of the electric motor, as a parameter;

d)    specifying a driving time of the electric motor for the impact operating mode as a function of the parameter; and

e)    recognizing a disengaged screw as a function of at least one of: the current falling below a predefined limit value, and a predefined negative time-related gradient being exceeded; and

f)    when the disengaged screw is recognized, the rotation speed of the electric motor is set to a predefined value which is lower than a maximum rotation speed of the electric motor and the screw is rotated a predefined number of revolutions,

g)    when the screw is rotated the predefined number of revolutions, one of reducing the rotation speed of the electric motor, or stopping the electric motor.

Thus, according to features a) and b), the control method takes into account the rotation speed of the electric motor predefined/selected by the operator and the seated torque of the screw which is determined based on the current of the motor.

Second, according to features c) and d), the driving time of the electric motor during the impact operating mode is determined based on the current or the rotation speed of the electric motor. Third, according to features e), f) and g), the disengaged screw is recognized based on the current falling below a predefined limit value or a predefined negative time-related gradient being exceeded. Once the disengaged screw is recognized, the rotation speed of the electric motor is set to a predefined value which is lower than a maximum rotation speed of the electric motor and the screw is rotated a predefined number of revolutions. Finally, when the screw is rotated the predefined number of revolutions the rotation speed of the electric motor is reduced or the electric motor is stopped.

In contrast, the method of Yamada et al. is described e.g. in col. 22, line 17 to col. 23, line 16 and with reference to Figs. 9-15 and 39-45. However, Yamada et al. do not disclose a control method taking into account the rotation speed of the motor predefined/selected by the operator and taking into account the seated torque of the screw according to features a) and b). For example, according to Yamada et al. a predetermined screw loosening angle is previously input to the screw loosening part 15B (see col. 22, lines 28-31). The control lever 20 is operated to feed compressed air to the 

Regarding c) and d), the Office Action “deems velocity or rotation speed of the motor via cylindrical rotary member 4 is a parameter detected by rotary detecting member 7 and detecting sensors 8a, 8b to determine the screw loosening angle." However, this interpretation of the Office Action concedes that Yamada et al. uses a totally different method than that of the present invention. Yamada et al. do not measure the rotation speed or current of the motor. Instead, Yamada et al. use a separate rotary detecting member 7 and sensors 8a, 8b to determine the screw loosening angle. Even if one skilled in the art sought to use a control method without a separate rotary detecting member 7 and sensors 8a, 8b, Yamada et al. do not disclose how to control an electric motor without a separate rotary detecting member and sensors. In other words, Yamada et al. disclose using a separate rotary detecting member and sensors rather than measuring the current or rotation speed of the motor itself. Thus, Yamada et al. teach away from the present invention. In fact, according to col. 31, lines 65-67 of Yamada et al., “in place of the air motor, an electric motor ...may freely be used as the torque generating means." This means that if an electric motor is used instead of an air motor, Yamada et al. still teaches to use a separate rotary detecting member and sensors to determine the screw loosening angle, but not the current or rotation speed of the motor.

In response to Appellant’s argument that Yamada does not disclose the limitations recited in claim 23, it should be noted that with the limitation “a predefined negative time-related gradient” rejected under 35 U.S.C. §112(b), the Appellee interpreted the limitation “a predefined negative time-related gradient is exceeded” to mean “a predefined threshold”.  In light of this interpretation, claim 23 is rejected under 35 U.S.C. §103 as being unpatentable over Yamada et al. (U.S. 6,546,815 B2), hereinafter Yamada, in view of Horie et al. (U.S. 2013/0284480 Al), hereinafter Horie, as follows:
Yamada discloses a method for controlling an electric motor (2A, fig. 18; col. 7, I. 61 describes the invention of Yamada having air motor 2 wherein col. 31, II. 65 - 67 describes in place of the air motor, an electric motor may be used) of a power tool (apparatus of fig. 1) having a receptacle (col. 22, II. 28 - 29 describes a socket mounted on the front end portion of the driven shaft 6) for a tool (9, fig. 9b), the method comprising: 
controlling the electric motor as a function of a rotation speed of the electric motor (col. 22, I. 53 - col. 23, I. 22 describes during an impact operating mode, the screw loosening angle is read by rotary detecting member 7 and detecting sensors 8a, 8b wherein the detecting sensors measure the velocity of cylindrical rotary member 4 
detecting, during an impact operating mode of the power tool, at least one of the current of the electric motor and the rotation speed of the electric motor, as a parameter (col. 22, I. 53 - col. 23, I. 22 describes during an impact operating mode, the screw loosening angle is read by rotary detecting member 7 and detecting sensors 8a, 8b wherein the detecting sensors measure the velocity of cylindrical rotary member 4; col. 7, II. 60 - 56 describes cylindrical rotary member 4 is integrally coupled the driving shaft 3 of air motor 2 - thus, the Appellee deems velocity or rotation speed of the motor via cylindrical rotary member 4 is a parameter detected by rotary detecting member 7 and detecting sensors 8a, 8b to determine the screw loosening angle. Please note that while the embodiment describes an air motor 2, col. 31, II. 65 - 67 describes in place of the air motor, an electric motor may be used); 
specifying a driving time of the electric motor for the impact operating mode as a function of the parameter (col. 22, I. 53 - col. 23, I. 22 describes during an impact operating mode, the screw loosening angle is read by rotary detecting member 7 
recognizing a disengaged screw as a function of at least one of: the current falling below a predefined limit value, and a predefined threshold being exceeded (col. 25, I. 29 - col. 26, I. 39 describes a control method used for a tightened screw member that can be loosened by hand after loosened with some large torque wherein recognizing a disengaged screw is determined when the first hammering with no rebound occurs, or in other words, a disengaged screw occurs when cylindrical rotary member 4 runs freely for more than one rotation, the rotation velocity does not reduce to zero or the rotation direction is not reversed, thus the Appellee deems a disengaged screw is recognized as a function of the predetermined threshold of cylindrical rotary member 4 running freely for one rotation being exceeded to run freely for more than one rotation); 
setting, when the disengaged screw is recognized, the rotation speed of the electric motor to a predefined value which is lower than a maximum rotation speed of the electric motor (col. 25, II. 46 - 56 describes when the disengaged screw is recognized 
rotating the disengaged screw a predefined number of revolutions (col. 26, II. 35 - 39 describes the operation of the tool is stopped at a point in time when the tool reaches a preset screw loosening angle wherein col. 25, II. 41 - 45 describes an example of the preset screw loosening angle that equals five rotations or number of revolutions); and
one of reducing the rotation speed of the electric motor or stopping the electric motor when the disengaged screw is rotated the predefined number of revolutions (col. 26, II. 35 - 39 describes the operation of the tool is stopped at a point in time when the tool reaches a preset screw loosening angle wherein col. 25, II. 41 - 45 describes an example of the preset screw loosening angle that equals five rotations or number of revolutions thus the Appellee deems stopping operation of the power tool to mean stopping the motor; please note that while the embodiment describes an air motor 2, col. 31, II. 65 - 67 describes in place of the air motor, an electric motor may be used).
Yamada does not explicitly disclose a rotation speed of the electric motor predefined by an operator and controlling the electric motor as a function of a seated torque of a screw, wherein the seated torque of the screw is determined based on a current of the electric motor.
However, Horie teaches a rotation speed of the electric motor (5, fig. 1) predefined by an operator ([0021] II. 7 - 9 describes a variable switch in trigger switch 7 allows an 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for controlling the electric motor, as disclosed by Yamada, with a rotation speed of the electric motor predefined by an operator; controlling the electric motor as a function of a seated torque of a screw, wherein the seated torque of the screw is determined based on a current of the electric motor, as taught by Hori, with the motivation to allow the operator to control the rotation speed of the electric motor according to needs of the tightening operation, and to provide a control system that stops the electric motor when a screw is seated so as to not damage or strip the screw.

	First, Appellant alleges that Yamada does not disclose or suggest the feature of “recognizing a disengaged screw as a function of at least one of: the current falling below a predefined limit value, and a predefined negative time-related gradient being 
	Second, Appellant alleges Yamada does not disclose a control method taking into account the rotation speed of the motor predefined/selected by the operator and taking into account the seated torque of the screw according to the limitations, “controlling the electric motor as a function of a rotation speed of the electric motor predefined by an operator” and “controlling the electric motor as a function of a seated torque of a screw, wherein the seated torque of the screw is determined based on a current of the electric motor.”  However, Yamada is not relied upon to disclose the limitations.  Horie is relied upon relied upon to teach the limitations.  Thus, the combination of Yamada and Horie discloses the claim therefore the argument is unpersuasive.
	Third, Appellant alleges that Yamada includes additional structure, such as a separate rotary detecting member and sensors not required by Applicant's invention, and that the separate rotary detecting member and sensors measures the screw loosening angle and not the current or rotation speed of the motor.  However, it must be noted that Yamada discloses the invention as claimed.  The fact that it discloses additional structure not claimed is irrelevant.  Yamada discloses in col. 22, I. 53 - col. 23, I. 22 that during an impact operating mode, the screw loosening angle is read by rotary detecting member 7 and detecting sensors 8a, 8b wherein the detecting sensors measure the velocity of cylindrical rotary member 4 and in col. 7, II. 60 - 56 that cylindrical rotary member 4 is 

Appellant further argues:
Regarding claim 32, the claim recites the features of inputting, by an operator, a parameter; specifying a driving time of the electric motor during an impact operating mode as a function of the parameter; and correcting the driving time as a function of a measured battery voltage. According to the present invention, the “driving time” refers to a time during which a screw is driven into a workpiece during an impact driving mode before the torque of the electric motor is reduced, a clutch is opened, or the electric motor is completely shut off. With respect to the feature of correcting the driving time as a function of a measured battery voltage, the Office Action refers to column 9, lines 43-51 of Aradachi. However, according to Aradachi, when the battery voltage is at a second predetermined voltage or less during use of the power tool 1, the switching portion 65 is controlled to compulsorily lower the speed of the DC motor 11 (first control). Further, when the battery voltage is lower than the second predetermined voltage and also equal to or lower than the first predetermined voltage, then the switching portion 65 is controlled to cut offload current supplied to the DC motor 11 (second control). Nowhere, does Aradachi disclose or suggest correcting the driving time. In other words, Aradachi controls the switching portion to lower the speed or cut offload current; it does not disclose correcting the driving time.

In response that Appellant’s argument that Aradachi does not disclose or suggest correcting the driving time, it should be noted that Yamada is relied upon for the driving time, not Aradachi.  However, with the combination of Yamada and Aradachi, the driving time of Yamada would be corrected wherein the plain meaning of the term “corrected” is “to alter or adjust so as to bring to some standard or required condition” – Merriam Webster dictionary, if as taught in Aradachi in col. 9, II. 43 – 51 the battery voltage is lower than the second predetermined voltage and also equal or lower than the first predetermined voltage and current is cut to motor 11. Appellee deems that when the current is cut to motor 11, rotation speed of the motor is reduced to the required condition 

(3) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID G SHUTTY/
Patent Examiner, Art Unit 3731
15 June 2021

Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731          

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.